      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 1 of 35




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


       THE UNITED STATES OF AMERICA,       )
                                           )
            AND                            )
                                           )
      THE STATE OF KANSAS, ex rel.         )
      KANSAS DEPARTMENT OF                 )                 Civ. No. 6:04-cv-01064
      HEALTH AND ENVIRONMENT,              )
                                           )
                  Plaintiffs               )
                                           )
                  v.                       )
                                           )
      COFFEYVILLE RESOURCES                )
      REFINING & MARKETING, LLC            )
                                           )
                  Defendant.               )
___________________________________________)

                              FIRST SUPPLEMENTAL COMPLAINT

       Plaintiffs, the United States of America (United States), by the authority of the Attorney

General of the United States and through the undersigned attorneys, acting at the request of the

Administrator of the United States Environmental Protection Agency (EPA), and the State of

Kansas, by and through the Kansas Department of Health and Environment (KDHE)

(collectively Plaintiffs), file this Supplemental Complaint and allege as follows:

                                        NATURE OF ACTION

               This is a civil action brought by federal and state government Plaintiffs against

Coffeyville Resources Refining & Marketing, LLC (CRRM or Defendant) pursuant to

Section 113(b) of the Clean Air Act (CAA), 42 U.S.C. § 7413, and Kan. Stat. Ann. (K.S.A.) §

65-3005, for violations of the CAA, the Kansas Air Quality Act (KAQA), various federal and
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 2 of 35




Kansas regulations, and federal and state permits at CRRM’s petroleum refinery located at 401

North Linden Street in Coffeyville, Kansas (the Refinery).

               Plaintiffs allege that CRRM has violated and, in some instances, continues to

violate, the following federal and state statutes, regulations, and permits applicable to the

Refinery:

       New Source Performance Standards (NSPS) promulgated at 40 C.F.R. Part 60,
       Subpart Ja pursuant to Section 111 of the CAA, 42 U.S.C. § 7411;

       National Emission Standards for Hazardous Air Pollutants (NESHAP)
       promulgated at 40 C.F.R. Part 63, Subparts CC and UUU pursuant to Section 112
       of the CAA, 42 U.S.C. § 7412 (adopted by reference at K.A.R. § 28-19-750);

       Title V of the CAA, 42 U.S.C. §§ 7661-7661f; and

       Federally enforceable permits issued to CRRM by KDHE pursuant to Title V of the
       CAA, 42 U.S.C. §§ 7661-7661f, KAQA, K.S.A. § 65-3001 et seq., and K.A.R. § 28-19-
       300 et seq., and annual emissions inventory requirements, K.S.A. § 65-3007, K.A.R.
       § 28-19-517.

               Plaintiffs filed Complaints in this action in March of 2004, ECF Nos. 1 and 4,

asserting, inter alia, violations of the CAA and the KAQA.

               The Court has previously entered two consent decrees in this action. On July 13,

2004, the Court approved and entered a Consent Decree among the United States, State of

Kansas, and CRRM settling the CAA claims and imposing requirements on CRRM with respect

to the Refinery. ECF No. 7. On April 19, 2012, the Court entered a second Consent Decree

(2012 Consent Decree) that replaced the first Consent Decree and imposed additional obligations

on CRRM to assure compliance with the CAA, KAQA, and the regulations and permits issued

thereunder. ECF No. 14.

               The filing of this Supplemental Complaint is authorized pursuant to Federal Rule

of Civil Procedure 15(d) because this Complaint alleges additional violations of the CAA,




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 2.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 3 of 35




KAQA and regulations issued thereunder based on transactions, occurrences, and events that

occurred after the filing of the original Complaint.

               Paragraph 13 of the 2012 Consent Decree states that its objective is to “further the

objectives of the Clean Air Act,” and in Paragraph 216 of the 2012 Consent Decree, the Court

retained jurisdiction “for the purposes of implementing and enforcing the terms and conditions of

the Consent Decree.”

               The violations alleged in Counts 1 and 2 herein are also violations of the 2012

Consent Decree. For such violations, Paragraph 205 of the 2012 Consent Decree provides:

               Subject to the provisions of Section XIV of this Consent Decree (Effect
               Of Settlement/Reservation of Rights), the stipulated penalties provided
               for in this Consent Decree shall be in addition to any other rights,
               remedies, or sanctions available to the United States or State for
               CRRM’s violation of this Consent Decree or applicable law. Where a
               violation of this Consent Decree is also a violation of the Clean Air
               Act, CRRM shall be allowed a credit, for any stipulated penalties paid,
               against any statutory penalties imposed for such violation. The United
               States and State will not demand stipulated penalties for a Consent
               Decree violation if they have commenced litigation seeking penalties
               under the Clean Air Act for such violation. Notwithstanding the
               foregoing, the United States reserves all its rights to pursue, under the
               Consent Decree and/or outside of it, any other non-monetary remedies
               to which it is legally entitled, including but not limited to injunctive
               relief for violations of the Consent Decree.

                       JURISDICTION, VENUE, AUTHORITY, AND NOTICE

               This Court has jurisdiction over the subject matter of this action pursuant to

Paragraphs 1 and 216 of the 2012 Consent Decree, Section 113(b) of the CAA, 42 U.S.C.

§ 7413(b), and 28 U.S.C. §§ 1331, 1345, and 1355.

               The Court has personal jurisdiction over Defendant pursuant to Paragraph 1 of the

2012 Consent Decree and because it is located in this judicial district.




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 3.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 4 of 35




                 Venue is proper in the District of Kansas pursuant to Paragraph 2 of the 2012

Consent Decree, Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1391(b)-(c)

and 1395(a), because CRRM resides and is doing business within this judicial district at the

Refinery and because the actions giving rise to the violations alleged herein occurred in this

judicial district.

                 Plaintiff, the United States, is acting at the request of the EPA, an Agency of the

United States.

                 Plaintiff, the State of Kansas is acting at the request of KDHE, an Agency of the

State of Kansas.

                 Authority to bring this action is vested in the United States Department of Justice

pursuant to Section 305 of the CAA, 42 U.S.C. § 7605, and 28 U.S.C. §§ 516 and 519.

                 Authority to bring this action is vested in the Secretary of KDHE by Section 304

of the CAA, 42 U.S.C. § 7604, and K.S.A. § 65-3005, and in the Office of the Kansas Attorney

General by K.S.A. § 75-702.

                         STATUTORY AND REGULATORY BACKGROUND

I.      CLEAN AIR ACT

        New Source Performance Standards

                 Section 111(b)(1)(A) of the CAA requires EPA to publish a list of categories of

stationary sources that cause or contribute significantly to air pollution that may reasonably be

anticipated to endanger the public health or welfare and promulgate standards of performance for

new sources within those categories. 42 U.S.C. § 7411(b)(1)(A). These standards, commonly

known as the New Source Performance Standards (NSPS), are codified at 40 C.F.R. Part 60.

                 At all times relevant herein, the EPA listed petroleum refineries as a category of

stationary sources subject to standards of performance. 42 U.S.C. § 7411(b)(1)(A).


        United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 4.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 5 of 35




                At all times relevant herein, the CAA defined “stationary source” as any

“building, structure, facility, or installation which emits or may emit any air pollutant” and “new

source” as a stationary source, the construction or modification of which is commenced after the

publication of the NSPS regulations (or, if earlier proposed regulations) prescribing a standard of

performance applicable to such source. 42 U.S.C. § 7411(a)(2)-(3).

               At all times relevant herein, the CAA defined “Modification” as any physical

change in, or change in the method of operation of, a stationary source which increases the

amount of any air pollutant emitted by such source or which results in the emission of any air

pollutant not previously emitted. 42 U.S.C. § 7411(a)(4).

               At all times relevant herein, Section 111(e) of the CAA, 42 U.S.C. § 7411(e),

prohibited an owner or operator from operating any new (i.e., constructed or modified) source in

violation of an NSPS after the effective date of the NSPS applicable to such source.

               Pursuant to Section 111(b) of the CAA, 42 U.S.C. § 7411(b), EPA has

promulgated NSPS Subpart Ja for petroleum refineries, which is codified at 40 C.F.R.

§§ 60.100a-60.109a (NSPS Subpart Ja).

               NSPS Subpart Ja applies, inter alia, to flares, defined by NSPS Subpart Ja as “…

a combustion device that uses an uncontrolled volume of air to burn gases,” that commenced

construction, modification, or reconstruction after June 24, 2008. 40 C.F.R. §§ 60.100a(b),

60.101a.

               At all times relevant herein, NSPS Subpart Ja required owners and operators of

subject flares to install, operate, calibrate, and maintain an H2S CEMS for continuously

monitoring and recording the concentration by volume (dry basis) of H2S in the fuel gases before

being burned in the flare. 40 C.F.R. § 60.107a(a)(2).




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 5.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 6 of 35




               At all times relevant herein, NSPS Subpart Ja, 40 C.F.R. § 60.103a(f) and (h),

prohibited owners and operators of subject flares from burning in any affected flare fuel gas

containing H2S in excess of 162 parts per million by volume (ppmv) determined hourly on a 3-

hour rolling average basis.

               NSPS Subpart Ja also applies to fuel gas combustion devices, including process

heaters, which either commenced construction, modification or reconstruction after May 17,

2007. 40 C.F.R. § 60.100a(a), (b).

               At all times relevant herein, NSPS Subpart Ja, 40 C.F.R. § 60.107a(c), required

owners and operators of process heaters subject to nitrogen oxide (NOx) emissions limits in

40 C.F.R. § 60.102a(g)(2) to:

                      install, operate, and maintain each NOx monitoring instrument (NOx

CEMS) with a span value between 2 and 3 times the applicable emissions limit, inclusive; and

                      conduct a performance evaluation for each NOx CEMS in compliance

with the requirements of 40 C.F.R. § 60.13(c), which requires the evaluation to be conducted

during any performance test required under 40 C.F.R. § 60.8 or within 30 days thereafter.

       National Emission Standards for Hazardous Air Pollutants (NESHAP)

               Section 112 of the CAA requires EPA to promulgate regulations to address the

hazardous air pollutants (HAPs) listed in Section 112(b), as revised by EPA. 42 U.S.C.

§ 7412(b); 40 C.F.R. Part 63, Subpart C.

               Pursuant to Section 112(c) and (d) of the CAA, EPA has listed categories and

subcategories of “major sources” of HAPs and promulgated regulations establishing emissions

standards and/or work practices applicable to major sources of HAPs in each such category or

subcategory (NESHAPs) which are codified at 40 C.F.R. Parts 61 and 63. See 42 U.S.C.

§ 7412(c), (d)(1).


       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 6.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 7 of 35




                At all times relevant herein, the CAA defined “major source” as any stationary

source or group of stationary sources located within a contiguous area and under common

control that emits or has the potential to emit, considering controls, in the aggregate, 10 tons per

year (TPY) or more of any HAP or 25 TPY or more of any combination of HAPs. 42 U.S.C.

§ 7412(a)(1).

                At all times relevant herein, Section 112 of the CAA provided that after the

effective date of any emissions standard, limitation, or regulation promulgated pursuant to

Section 112, no person may operate a source in violation of an applicable NESHAP regulation.

42 U.S.C. § 7412(i)(3).

       i.       NESHAP Subpart CC

                Pursuant to Section 112 of the CAA, 42 U.S.C. § 7412, EPA has promulgated

Part 63 NESHAP Subpart CC for petroleum refineries, which are codified at 40 C.F.R.

§§ 63.640-63.671 (Part 63 NESHAP Subpart CC).

                At all times relevant herein, Part 63 NESHAP Subpart CC required owners and

operators of a “petroleum refining process unit” that is a major source of HAPs or emits or has

equipment containing or contacting one or more of the HAPs listed in Part 63 NESHAP

Subpart CC, Table 1, to comply with the provisions of NSPS Subpart VV (40 C.F.R. §§ 60.480-

60.489). Part 63 NESHAP Subpart CC, 40 C.F.R. § 63.648.

                At all times relevant herein, NSPS Subpart VV required, inter alia, that each

open-ended valve or line shall be equipped with a cap, blind flange, plug, or a second valve.

40 C.F.R. § 60.482-6(a)(1).




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 7.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 8 of 35




       ii.     NESHAP Subpart UUU

               Pursuant to Section 112 of the CAA, 42 U.S.C. § 7412, EPA has promulgated

Part 63 NESHAP Subpart UUU for Hazardous Air Pollutants for Petroleum Refineries, which

are codified at 40 C.F.R. §§ 63.1560-1579 (Part 63 NESHAP Subpart UUU).

               At all times relevant herein, Part 63 NESHAP Subpart UUU required that no later

than August 1, 2017, owners and operators shall conduct periodic performance tests for

particulate matter (PM) for each catalytic cracking unit at least once every five years according

to the requirements listed in Table 4 to Part 63 NESHAP Subpart UUU. 40 C.F.R.

§ 63.1571(a)(5).

               At all times relevant herein, Table 4 to NESHAP Subpart UUU required

compliance with EPA Test Method 5 or Test Method 5F for PM performance tests conducted

pursuant to 40 C.F.R. § 63.1571(a)(5). Part 63 NESHAP Subpart UUU Table 4, Row 2.

               At all times relevant herein, Test Method 5F required that a leak check be

conducted at the conclusion of each sampling run and if a component change becomes necessary

during a sampling run. 40 C.F.R. Part 60 Appendix A-3, Test Method 5F § 8.0 (incorporating

Test Method 5 requirements).

               At all times relevant herein, Test Method 5F required that PM is to be withdrawn

isokinetically from the source and collected on a filter maintained at a temperature in the range

of 160±14 ºC (320±25 ºF). 40 C.F.R. § 60 Appendix A-3, Test Method 5F § 8.1.

       New Source Review

               Section 108(a) of the CAA, 42 U.S.C. § 7408(a), requires EPA to issue air quality

criteria for each pollutant (criteria pollutant), the emissions of which cause or contribute to air

pollution which may reasonably be anticipated to endanger public health or welfare, and the




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 8.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 9 of 35




presence of which in the ambient air results from numerous or diverse mobile or stationary

sources.

               Section 109(a) of the CAA requires EPA to promulgate national ambient air

quality standards (NAAQS) for each criteria pollutant. 42 U.S.C. § 7409(a).

               Pursuant to Section 109(a) of the CAA, EPA has promulgated NAAQS for sulfur

oxides (SO2) (which is measured in the ambient air as sulfur dioxide), nitrogen oxides (NOx)

(which is measured in the ambient air as nitrogen dioxide), carbon monoxide (CO), ozone,

particulate matter (PM), and lead. 40 C.F.R. Part 50.

               Section 107(d) of the CAA requires EPA to promulgate designations of those

areas within a state that do not meet the NAAQS (Non-Attainment areas), areas that meet

NAAQS (Attainment areas), and areas that cannot be classified as meeting or not meeting the

NAAQS (Unclassifiable areas). 42 U.S.C. § 7407(d). Air quality designations can be found at

40 C.F.R. Part 81.

               Section 110 of the CAA requires each state to adopt and submit to EPA for

approval a state implementation plan (SIP) that provides for the implementation, maintenance,

and enforcement of the NAAQS. 42 U.S.C. § 7410.

               Once EPA approves a SIP, it is also independently enforceable by the federal

government under Section 113 of the CAA, 42 U.S.C. § 7413.

               The State of Kansas has a SIP (Kansas SIP) approved by EPA that is codified at

K.A.R. § 28-19-8 et seq. See 40 C.F.R. Part 52 Subpart R (40 C.F.R. § 52.870 et seq.).

               The Kansas SIP is federally enforceable. 42 U.S.C. § 7413.

               Part C of Title I (Sections 160 through 169B) of the CAA sets forth requirements

for the prevention of significant deterioration (PSD) of air quality in those areas designated as




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 9.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 10 of 35




either Attainment or Unclassifiable area for purposes of meeting the NAAQS. 42 U.S.C. §§

7470-92.

               Pursuant to Section 165(a) of the CAA, no “major emitting facility” may be

constructed or modified in an Attainment or Unclassifiable area unless, among other things: (a)

a PSD permit has been issued for the proposed facility; and (b) the proposed facility is subject to

the best available control technology (BACT) for each pollutant subject to regulation under the

CAA emitted from, or which results from, such facility. 42 U.S.C. §§ 7475(a)(1), (4);

7479(2)(C) (“construction” includes the modification of a facility).

               At all times relevant herein, the Kansas SIP required that any person who

proposes to construct or modify a stationary source or emissions unit shall obtain a construction

permit before commencing such construction or modification where the emissions unit or

stationary source is a major source of hazardous air pollutants. K.A.R. § 28-19-300(a).

               At all times relevant herein, construction permits issued by Kansas pursuant to

K.A.R. § 28-19-300(a) have been federally enforceable. See 42 U.S.C. § 7413(b).

       Title V of the CAA

               Title V of the CAA, 42 U.S.C. §§ 7661-7661f, establishes an operating permit

program for certain sources that are subject to various CAA requirements including NSPS and

NESHAP requirements. 42 U.S.C. § 7661a(a).

               Under the Title V operating permit program all “applicable requirements” for

compliance with the CAA, including NSPS and NESHAP requirements, are set forth in one

operating permit known as a Title V permit. 42 U.S.C. § 7661c(a), 40 C.F.R. § 70.6(a).

               Pursuant to Section 502(b) of the CAA, 42 U.S.C. § 7661a(b), EPA promulgated

regulations implementing the requirements of Title V and establishing the minimum elements of




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 10.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 11 of 35




the Title V permit program to be administered by any state or local air pollution control agency.

57 Fed. Reg. 32250 (July 21, 1992). These regulations are codified at 40 C.F.R. Part 70.

               EPA has approved the State of Kansas’ regulations implementing Title V of the

CAA (Kansas Title V Regulations) that are codified at K.A.R. §§ 28-19-500 – 28-19-564. See

40 C.F.R. Part 70, App. A Kansas (g).

               EPA has authorized Kansas to issue and enforce Title V permits. See 40 C.F.R.

Part 70, App. A Kansas (g).

               At all times relevant herein, the CAA, KAQA, and federal and Kansas Title V

Regulations required each owner and operator of a source to submit a permit application

containing all applicable federal and state air pollution control requirements. 42 U.S.C.

§ 7661b(c); 40 C.F.R. § 70.5; K.S.A. § 65-3008(a); K.A.R. § 28-19-500.

               At all times relevant herein, the CAA, KAQA, and federal and Kansas Title V

Regulations provided that no source subject to Title V may operate except in compliance with a

Title V permit. 42 U.S.C. § 7661a(a); 40 C.F.R. §§ 70.1(b), 70.7(b); K.S.A. § 65-3008(a);

K.A.R. § 28-19-500.

               At all times relevant herein, the Kansas Title V Regulations and all terms and

conditions of a state-issued Title V permit have been federally enforceable. 42 U.S.C.

§ 7413(a)(3), (b)(2); 40 C.F.R. § 70.6(b).

       CAA Enforcement Authorities

               Section 113(a)(1) and (3) of the CAA authorizes EPA to bring a civil action

against any person who is in violation of any requirement or prohibition of Sections 111 or 112

of the CAA, including any NSPS, NESHAP, federal or state Title V requirement, regulation,

permit or other CAA requirement. 42 U.S.C. § 7413(a)(1) and (3).




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 11.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 12 of 35




               Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes the Court to enjoin a

violation, to require compliance, to assess and recover a civil penalty, and to award any other

appropriate relief for each violation.

               Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes civil penalties of up

to $25,000 per day for each violation of the CAA. This statutory maximum civil penalty has

been increased to reflect inflation pursuant to the Federal Civil Penalties Inflation Adjustment

Act (28 U.S.C. § 2461), as amended, to $37,500 per day for each violation occurring after

January 12, 2009, through November 2, 2015, and up to $101,439 per day for each violation

occurring after November 2, 2015 and assessed after January 13, 2020. See 73 Fed. Reg. 75,340-

75,346 (Dec. 11, 2008); 78 Fed. Reg. 66,643-66,648 (Nov. 6, 2013); 81 Fed. Reg. 43,091 (July

1, 2016); 85 Fed. Reg. 1751 (Jan. 13, 2020), all codified at 40 C.F.R. Part 19.

II.    APPLICABLE AND RELEVANT KANSAS LAW

               The KAQA, K.S.A. §§ 65-3001 – 65-3031, establishes a regulatory scheme to

promote air quality conservation and control of air pollution in the State of Kansas, the

responsibility for which is placed with the secretary of KDHE. K.S.A § 65-3003.

               Pursuant to the KAQA, Kansas has adopted by reference Part 63 NESHAP

Subpart CC and UUU, as in effect on July 1, 2010. K.A.R. § 28-19-750.

               At all times relevant herein, K.A.R. § 28-19-11 provided that an emission source

having emissions that are in excess of the applicable emission limitation and standard and result

from startup, shutdown, malfunctions, or scheduled maintenance of control or processing

equipment and appurtenances may be exempt from enforcement action at the secretary's

discretion if both of the following conditions are met:

       (1) The person responsible for the operation of the emission source notifies the
       department of the occurrence and nature of the excess emissions resulting from startup,



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 12.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 13 of 35




       shutdown, malfunctions, or scheduled maintenance, in writing, within 10 days of
       discovery of the excess emissions; and

       (2) Reasonable action is taken regarding the occurrence specified in paragraph (a)(1) to
       initiate and complete any necessary repairs and place the equipment back in operation as
       quickly as possible.

               At all times relevant herein, the EPA-approved Kansas Title V Regulations at

K.A.R. § 28-19-517(a) required that the owner or operator of each stationary source that is

required to apply for a Class I operating permit shall submit to KDHE an annual emissions

inventory for each stationary source for each calendar year for any regulated pollutant deemed

necessary by the secretary from each emission unit, as defined in K.A.R. § 28-19-200, and shall

include:

                       All operating information;

                       actual emissions, including fugitive emissions, calculated pursuant to

K.A.R. § 28-19-210;

                       any quantity of emissions regardless of operating hours, including sources

that did not operate; and

                       emissions from each source only while operating in Kansas, if the source

operates both in Kansas and out of state.

               At all times relevant herein, K.A.R. § 28-19-517(d)(1) required that any owner or

operator who fails to submit the annual emissions inventory and pay the annual emissions fee by

the due date shall pay a late fee of either $200 per day or 0.10 percent of the annual emissions

fee per day, whichever is greater.

               At all times relevant herein, K.A.R. § 28-19-210 required that calculations of

actual emissions from any emissions unit or stationary source must be made using either (1) data

generated from a continuous monitoring system, (2) approved emissions factors in K.A.R. § 28-



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 13.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 14 of 35




19-210(d), (3) material balances specified in K.A.R. § 28-19-210(e), (4) another method

approved by KDHE, (5) potential to emit if no other method qualifies, or (6) any combination of

these that most accurately demonstrates emissions, pursuant to the processes and terms of K.A.R.

§ 28-19-210.

               At all times relevant herein, K.A.R. § 28-19-200(bbb)(2) and (3) defined

“regulated pollutant” to include SO2.

               At all times relevant herein, K.A.R. § 28-19-517 required the owner or operator to

submit to KDHE an annual emissions fee based on the annual emissions inventory.

               At all times relevant herein, K.S.A. § 65-3025 provided that:

       It shall be unlawful for any person to do any of the following:
       (a) Violate any provision of an order issued under this act.
       (b) Violate any provision of an approval or permit issued under this act.
       (c) Violate any provision of this act or any rule and regulation promulgated under this
       act, unless the secretary makes a determination relating to the permittee that the
       specified provisions referred to in such determination are not applicable to the source
       and the permit includes that determination or a concise summary thereof. Compliance
       with the provisions of a permit shall be deemed compliance with applicable provisions
       of this act or any rule and regulation promulgated under this act if the permit includes
       the applicable requirements of such provisions. . . .
       (f) Fail to pay any fee required by this act or rules and regulations promulgated under
       this act.


               K.S.A. § 65-3018 authorizes civil penalties of up to $10,000 per day for each

violation of K.S.A. § 65-3025 and amendments thereto.

               K.S.A. § 65-3018 provides that in the case of a continuing violation every day

such violation continues shall be deemed a separate violation.

               K.S.A. § 65-3011 authorizes KDHE, upon finding that any person has violated

any provision of the KAQA, the regulations promulgated thereunder, or a permit issued

thereunder, to order such person to take such action as necessary to correct the violation.



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 14.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 15 of 35




                K.S.A. § 65-3008b authorizes KDHE to suspend or revoke an approval or a

permit if the permittee has violated any provision of the approval or the permit, any provision of

the KAQA or any rule and regulation adopted under the KAQA and applicable to the permitted

source.

                                     GENERAL ALLEGATIONS

I.        THE DEFENDANT

                At all times relevant herein, CRRM has been a corporation incorporated under the

laws of the State of Delaware and authorized to do business in the State of Kansas.

                CRRM is a “person” within the meaning of the CAA and the regulations

promulgated and permits issued thereunder including Sections 111, 112, 302(e), and 502a of the

CAA, 42 U.S.C. §§ 7411, 7412, 7602(e), and 7661a, and of KAQA and the regulations and

permits issued thereunder, including K.S.A. §§ 65-3008, 65-3011, 65-3018, 65-3025.

                At all times relevant herein, CRRM has been the “owner or operator,” of the

Refinery within the meaning of the CAA, and is subject to the regulations promulgated and

permits issued thereunder including Section 111(a)(5) of the CAA, 42 U.S.C. § 7411(a)(5),

Section 112(a)(9) of the CAA, 42 U.S.C. § 7412(a)(9), Section 113(b) of the CAA, 42 U.S.C.

§ 7413(b), Section 502 of the CAA, 42 U.S.C. § 7661a, NSPS Subparts A, J, and Ja, 40 C.F.R.

§§ 60.1, 60.2, 60.48b, 60.100-109, 60.100a-109a, Part 63 NESHAP Subparts A, CC and UUU,

40 C.F.R. §§ 63.2, 63.648, 63.1651; 40 C.F.R. §§ 70.1, 70.5, 70.7, and the Kansas SIP and

Title V Regulations and permits issued thereunder including K.S.A. § 65-3025 and K.A.R. § 28-

19-517.

II.       REFINERY OPERATIONS

          General Refinery Operations

                At all relevant times herein, CRRM has conducted operations at the Refinery that


       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 15.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 16 of 35




involve the physical, thermal, and chemical separation of crude oil into marketable petroleum

products.

                At all relevant times herein, the Refinery has been a “petroleum refinery” within

the meaning of NSPS Subpart Ja, 40 C.F.R. § 60.101a(a), and Part 63 NESHAP Subpart UUU,

40 C.F.R. §§ 63.1561, and K.A.R. §§ 28-19-720, 28-19-735.

                At all relevant times herein, the petroleum refining process employed at the

Refinery has resulted in air emissions of significant quantities of air pollutants including HAPs,

SO2, NOx, PM, carbon monoxide, volatile organic compounds, and benzene.

                At all relevant times herein, the Refinery has had the potential to emit considering

controls, in the aggregate, 10 tons per year (TPY) or more of any hazardous air pollutant (HAP)

or 25 TPY or more of any combination of HAPs.

                At all relevant times herein, the Refinery has been a “stationary source,” a “major

stationary source,” a “major source,” a “major emitting source,” and an “existing source” within

the meaning of Sections 111, 112, 113, 165(a) 302(j) and (z), 501 and 502 of the CAA, NSPS

Subpart A, Part 63 NESHAP Subparts A, CC, and UUU, the federal and Kansas Title V

Regulations. See 42 U.S.C. §§ 7411, 7412, 7475(a), 7602(j) and (z), 7661 and 7661a, 40 C.F.R.

§§ 60.1, 60.2; 63.1, 63.2, 63.640, 63.156140 C.F.R. § 70.2; K.S.A. § 65-3008; K.A.R. § 28-19-

500 et seq., K.A.R. §§ 28-19-720, 28-19-735, 28-19-750.

       Flares

                A flare is a combustion device that uses an uncontrolled volume of air to burn

gases. 40 C.F.R. § 60.101a.

                At all relevant times herein, CRRM has operated three “flares” at the Refinery

within the meaning of NSPS Subpart Ja, 40 C.F.R. § 60.101a, and K.A.R. § 28-19-720.




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 16.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 17 of 35




               The flares at the Coffeyville Refinery are known as the Alky Flare, the Coker

Flare and Cold Water Pond (CWP) Flare.

               At all times relevant herein, the CRRM Refinery generated H2S from various

processes which, when burned in a flare, form SO2.

               Between June 24, 2008, and November 10, 2015, CRRM commenced

“modifications” on the Coker and CWP Flares at the Refinery within the meaning of NSPS

Subparts A and Ja and after November 10, 2015, each of these flares has been an “affected

facility” subject to the requirements of NSPS Subpart Ja. See 40 C.F.R. §§ 60.2, 60.100a(b) and

(c); 2012 Consent Decree ¶ 61.

       Process Heaters

               At all relevant times herein, CRRM has operated a hydrogen plant at the Refinery

that contains a process heater, which is a “fuel gas combustion device” within the meaning of

NSPS Subpart Ja. See 40 C.F.R. §§ 60.100a, 60.101a.

               The process heater at the hydrogen plant at the Refinery was constructed and/or

modified and/or reconstructed after May 14, 2007, and therefore, at all relevant times herein, this

process heater has been an “affected facility” subject to the requirements of NSPS Subparts A

and Ja. See 40 C.F.R. §§ 60.1, 60.100a.

               At all times relevant herein, CRRM has operated a Dehexanizer Unit at the

Refinery within which there is a process heater, which is a “fuel gas combustion device” within

the meaning of NSPS Subpart Ja. See 40 C.F.R. §§ 60.100a, 60.101a.

               The process heater within the Dehexanizer Unit was constructed and/or modified

and/or reconstructed after May 14, 2007, and therefore, at all relevant times herein, this heater

has been an “affected facility” subject to the requirements of NSPS Subparts A and Ja.

See 40 C.F.R. §§ 60.1, 60.100a.


       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 17.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 18 of 35




               The process heaters at the hydrogen plant and the Dehexanizer Unit are natural

draft process heaters and are therefore subject to the NOx emissions limits in NSPS Subpart Ja,

40 C.F.R. § 60.102a(g)(2)(i).

       Petroleum Refining Process Units

               At all relevant times herein, multiple “petroleum refining process units” have

been located at the Refinery that emit or have equipment containing or contacting one or more

HAPs listed in Part 63 NESHAP Subpart CC, Table 1, within the meaning of Part 63 NESHAP

Subpart CC. 40 C.F.R. §§ 63.640, 63.641.

               At all times relevant herein, the petroleum refining process units at the Refinery

included open-ended valves and lines and are therefore “affected sources” subject to the

requirements of Part 63 NESHAP Subpart CC.

       Emissions Inventory Reports

               At all times relevant herein, the Kansas SIP required CRRM to obtain a Class 1

Operating permit for the Refinery from KDHE.

       FCCU

               At all relevant times herein, CRRM has operated a fluid catalytic cracking unit

(FCCU) at the Refinery in which petroleum derivatives are “continuously charged; hydrocarbon

molecules in the presence of a catalyst suspended in a fluidized bed are fractured into smaller

molecules, or react with a contact material suspended in a fluidized bed to improve feedstock

quality for additional processing; and the catalyst or contact material is continuously regenerated

by burning off coke and other deposits.” 40 C.F.R. §§ 60.101a, 63.1579.

               The Refinery’s FCCU includes a process vent or group of process vents that are

associated with regeneration of the catalyst used in the unit (i.e., the catalyst regeneration flue




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 18.
       Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 19 of 35




gas vent) and thereby is an “affected source” subject to the requirements of Part 63 NESHAP

Subpart UUU, 40 C.F.R. § 63.1562(b)(1).

III.    TITLE V PERMITS ISSUED TO CRRM BY KDHE

               KDHE, acting on behalf of the State of Kansas, has issued the Refinery Class I

operating permits pursuant to Title V of the CAA, and has renewed and/or modified such permits

from time to time. 42 U.S.C. §§ 7661-7661f, and K.A.R §§ 28-19-500 - 518.

               Relevant to this Complaint, KDHE has issued, modified and/or re-issued the

following Title V Permits to the Refinery: Permit No. 265, issued on August 8, 2006, (2006

Title V Permit), and Permit No. 9458, issued on January 17, 2017 (2017 Title V Permit).

               The 2006 and 2017 Title V Permits contained the following federally enforceable

requirements applicable to CRRM and the Refinery.

  Requirement                            2006 Title V Permit Cite      2017 Title V Permit Cite
  NSPS Flare Concentration Limit         Att. D (pages 35 and 44)      § X and Att. D
  NSPS Subpart Ja: NOx CEMS              Not Applicable                § X and Att. D
  Requirement for Heaters
  Part 63 NESHAP Subpart CC:             Att. D                        § X and Att. D
  Open Ended Line Requirements
  Part 63 NESHAP Subpart UUU:            Not Applicable                § X and Att. D
  FCCU PM Testing
  K.A.R. § 28-19-517: Emissions          Page 10                       § VIII.E
  Inventory Reporting
  Emissions Limits Deviation             Page 14                       § XIII
  Reporting

IV.     EPA INSPECTIONS AND REQUESTS FOR INFORMATION SENT TO CRRM

               Pursuant to Section 114(a) of the CAA, 42 U.S.C. § 7414(a), on March 9, 2016,

July 25, 2016, and March 2, 2020, EPA sent CRRM requests for information to determine

CRRM’s compliance with the CAA. In response to these requests, CRRM provided EPA with

information and data that supports the allegations set forth herein.




        United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 19.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 20 of 35




                In response to the information requests described in Paragraph 101 above, CRRM

provided EPA with information and data that supports the allegations set forth herein.

                Pursuant to the 2012 Consent Decree, NSPS Subpart Ja, and informal requests,

CRRM has periodically submitted additional data, reports and information to EPA that supports

the allegations set forth herein.

                EPA personnel visited and/or inspected the CRRM Refinery in October 2016,

January 2017, April 2017, and June 2017, during which they collected information that supports

the allegations set forth herein by reviewing documents, observing testing and/or conducting

testing on refinery equipment, and interviewing Refinery personnel.

                                    FIRST CLAIM FOR RELIEF

                Exceedances of H2S Concentration Limit on the Coker Flare
           in Violation of NSPS Subpart Ja and the 2006 and 2017 Title V Permits

                The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

                Since November 11, 2015, NSPS Subpart Ja and the 2006 and 2017 Title V

Permits have also prohibited, CRRM from burning in the Coker Flare any fuel gas that contains

H2S in excess of 162 ppmv determined hourly on a 3-hour rolling average. 40 C.F.R.

§ 60.103a(h), 2006 Title V Permit Att. D at 35 (expressed as .10 gr/dscf); 2017 Title V Permit

§ X and Att. D.

                Data received from CRRM demonstrates that on at least 318 days after November

10, 2015, CRRM exceeded the 3-hour 162 ppmv H2S concentration limit on the Coker Flare in

violation of NSPS Subpart Ja, 40 C.F.R. § 60.103a(h), and for those exceedances occurring after

January 17, 2017, also in violation of the 2006 Title V Permit, Att. D page 35 and 2017 Title V

Permit § X and Att. D.



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 20.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 21 of 35




                In the alternative, if the Court determines that any of CRRM’s H2S concentration

monitoring data for the Coker Flare is inaccurate, then CRRM did not adequately operate,

calibrate, and/or maintain the H2S CEMS on the Coker Flare on such days, in violation of NSPS

Subpart Ja, 40 C.F.R. §§ 60.107a(a)(2), 60.103a(f), and also in violation of the 2006 and 2017

Title V Permits Att. D.

                Failure by CRRM to provide notification to KDHE under K.A.R. § 28-19-11 of

any startup, shutdown, or malfunction events nullifies any claim of exemption from enforcement

action for these exceedances.

                Based on a reasonable opportunity for further investigation or discovery, unless

restrained by the Court, these violations will continue.

                As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for injunctive relief and the assessment of civil penalties to

the United States of not more than the per-day per-violation amounts set forth in Paragraph 61

above.

                As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for injunctive relief and the assessment of civil penalties to the State of Kansas

of not more than $10,000 per day for each violation that occurred on or after January 17, 2017.

                                SECOND CLAIM FOR RELIEF

                  Exceedances of H2S Concentration Limit on the CWP Flare
                 in Violation of NSPS Subpart Ja and the 2017 Title V Permit

                The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

                Since November 11, 2015, NSPS Subpart Ja and the 2006 and 2017 Title V

Permits have also prohibited, CRRM from burning in the CWP Flare any fuel gas that contains



         United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 21.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 22 of 35




H2S in excess of 162 ppmv determined hourly on a 3-hour rolling average. 40 C.F.R.

§ 60.103a(h), 2006 Title V Permit Att. D at 35 (expressed as .10 gr/dscf); 2017 Title V Permit

§ X and Att. D.

                Data received from CRRM demonstrates that on at least 486 days after November

10, 2015, CRRM exceeded the 3-hour 162 ppmv H2S concentration limit on the CWP Flare in

violation of NSPS Subpart Ja, 40 C.F.R. § 60.103a(h), and for those exceedances occurring after

January 17, 2017, also in violation of the 2006 Title V Permit, Att. D page 44, and 2017 Title V

Permit § X and Att. D.

                In the alternative, if the Court determines that any of CRRM’s H2S concentration

monitoring data for the CWP Flare is inaccurate, then CRRM did not adequately operate,

calibrate, and/or maintain the H2S CEMS on the CWP Flare on such days, in violation of NSPS

Subpart Ja, 40 C.F.R. §§ 60.107a(a)(2), 60.103a(f), and also in violation of the 2006 and 2017

Title V Permits Att. D.

                Failure by CRRM to provide notification to KDHE under K.A.R. § 28-19-11 of

any startup, shutdown, or malfunction events nullifies any claim of exemption from enforcement

action for these exceedances.

                Based on a reasonable opportunity for further investigation or discovery, unless

restrained by the Court, these violations will continue.

                As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for injunctive relief and the assessment of civil penalties to

the United States of not more than the per-day per-violation amounts set forth in Paragraph 61

above.




         United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 22.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 23 of 35




               As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for injunctive relief and the assessment of civil penalties to the State of Kansas

of not more than $10,000 per day for each violation that occurred on or after January 17, 2017.

                                 THIRD CLAIM FOR RELIEF

 Failure to Use Proper Span Value for the NOx CEMS on Hydrogen Plant Process Heater
               in Violation of NSPS Subpart Ja and the 2017 Title V Permit

               The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

               At relevant times herein, NSPS Subpart Ja required, and after January 17, 2017,

the 2017 Title V Permit also required, CRRM to set the span value of the NOx CEMS on its

process heater in the hydrogen plant to between 2 and 3 times the applicable emissions limit of

40ppm. 40 C.F.R. § 60.107a(c)(1), 2017 Title V Permit § X and Att. D.

               Information received from CRRM demonstrates that beginning on or about

August 19, 2016 and ending on or about July 1, 2017, CRRM did not set the span value of the

NOx CEMS on CRRM’s process heater in its hydrogen plant to between 2 and 3 times the

applicable emissions limit of 40ppm but instead set the span to be at 500ppm in violation of

NSPS Subpart Ja, 40 C.F.R. § 60.107a(c)(1), and for those days of violation occurring after

January 17, 2017, also in violation of the 2017 Title V Permit § X and Att. D.

               As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for the assessment of civil penalties to the United States of

not more than the per-day per-violation amounts set forth in Paragraph 61 above.

               As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for the assessment of civil penalties to the State of Kansas of not more than

$10,000 per day for each violation that occurred on or after January 17, 2017.



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 23.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 24 of 35




                                FOURTH CLAIM FOR RELIEF

Failure to Use Proper Span Value for the NOx CEMS on Dehexanizer Unit Process Heater
               in Violation of NSPS Subpart Ja and the 2017 Title V Permit

               The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

               At relevant times herein, NSPS Subpart Ja required, and after January 17, 2017,

the 2017 Title V Permit also required, CRRM to set the span value of the NOx CEMS on the

Dehexanizer Unit process heater to between 2 and 3 times the applicable emissions limit of

40ppm. 40 C.F.R. § 60.107a(c)(1), 2017 Title V Permit § X and Att. D.

               Information received from CRRM demonstrates that beginning on or about,

September 16, 2014 and ending on or about July 1, 2017, CRRM did not set the span value of the

NOx CEMS on CRRM’s Dehexanizer Unit process heater to between 2 and 3 times the

applicable emissions limit of 40ppm but instead set the span to be at 500ppm in violation of

NSPS Subpart Ja, 40 C.F.R. § 60.107a(c)(1), and for those days of violation occurring after

January 17, 2017, also in violation of the 2017 Title V Permit § X and Att. D.

               As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for the assessment of civil penalties to the United States of

not more than the per-day per-violation amounts set forth in Paragraph 61 above.

               As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for the assessment of civil penalties to the State of Kansas of not more than

$10,000 per day for each violation that occurred on or after January 17, 2017.




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 24.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 25 of 35




                                  FIFTH CLAIM FOR RELIEF

 Failure to Timely Conduct Performance Evaluation on Dehexanizer Unit Process Heater
                      NOx CEMS in Violation of NSPS Subpart Ja

               The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

               NSPS Subpart Ja required CRRM to conduct a performance evaluation on the

NOX CEMS on the process heater in the Dehexanizer Unit, on or before March 13, 2015.

40 C.F.R. § 60.107a(c)(2) (referencing NSPS Subpart A, 40 C.F.R. §§ 60.8, 60.13(c)).

               Information received from CRRM demonstrates that CRRM did not conduct the

performance evaluation on the heater in the Dehexanizer Unit NOx CEMS before March 13,

2015, but conducted the performance evaluation approximately 80 days later on June 2, 2015, in

violation of NSPS Subpart Ja, 40 C.F.R. § 60.107a(c)(2) (referencing NSPS Subpart A,

40 C.F.R. §§ 60.8, 60.13(c)).

               As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for the assessment of civil penalties to the United States of

not more than the per-day per-violation amounts set forth in Paragraph 61 above.

               As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for the assessment of civil penalties to the State of Kansas of not more than

$10,000 per day for each violation that occurred on or after January 17, 2017.

                                     SIXTH CLAIM FOR RELIEF

Failure to Equip All Open-Ended Lines with a Cap, Blind Flange, Plug, or Second Valve in
  Violation of Part 63 NESHAP Subpart CC, K.A.R. § 28-19-750, and the 2006 and 2017
                                   Title V Permits

               The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 25.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 26 of 35




                At all relevant times herein, Part 63 NESHAP Subpart CC and the 2006 and 2017

Title V permits have required CRRM to equip all open-ended lines with a cap, blind flange, plug,

or second valve. 40 C.F.R. § 63.648 (requiring compliance with NSPS Subpart VV, 40 C.F.R.

§§ 60.480 – 60.489); 2006 Title V Permit Att. D; 2017 Title V Permit § X and Att. D.

                Information received during the April 2017 EPA inspection of the Refinery, and

an October 2018 semi-annual report CRRM submitted to EPA demonstrates that beginning on or

before April 3, 2017, CRRM failed to equip at least 45 open-ended lines with a cap, blind flange,

plug, or second valve, in violation of Part 63 NESHAP Subpart CC, 40 C.F.R. § 63.648

(requiring compliance with NSPS Subpart VV, 40 C.F.R. §§ 60.480 – 60.489, 40 C.F.R.

§ 60.482-6) and the 2006 Title V Permit Att. D, and 2017 Title V Permit § X and Att. D.

                As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for injunctive relief and the assessment of civil penalties to

the United States of not more than the per-day per-violation amounts set forth in Paragraph 61

above.

                As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for injunctive relief and the assessment of civil penalties to the State of Kansas

of not more than $10,000 per day for each violation.

                                   SEVENTH CLAIM FOR RELIEF

                        Failure to Conduct Performance Test for PM on FCCU
                            in Violation of Part 63 NESHAP Subpart UUU

                The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

                At all relevant times herein, Part 63 NESHAP Subpart UUU and the 2017 Title V

Permit required CRRM to conduct a performance test on the Refinery’s FCCU for PM no later



         United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 26.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 27 of 35




than August 1, 2017 in accordance with the requirements in Subpart UUU Table 4. 40 C.F.R. §

63.1571(a)(5) and Table 4; 2017 Title V Permit § X and Att. D.

               At all relevant times herein, Table 4 to NESHAP Subpart UUU required

compliance with EPA Test Method 5 or Test Method 5F for PM performance tests conducted

pursuant to 40 C.F.R. § 63.1571(a)(5). Part 63 NESHAP Subpart UUU Table 4, Row 2.

               On July 31, 2017, CRRM conducted a performance test on the Refinery’s FCCU

for PM emissions.

               CRRM elected to comply with Test Method 5F in the PM performance test it

conducted on July 31, 2017.

               At all relevant times herein, Test Method 5F required that a leak check be

conducted at the conclusion of each sampling run and if a component change becomes necessary

during a sampling run. 40 C.F.R. Part 60 Appendix A-3, Test Method 5F § 8.0 (incorporating

Test Method 5 requirements).

               At all relevant times herein, Test Method 5F required that PM is to be withdrawn

isokinetically from the source and collected on a filter maintained at a temperature in the range

of 160±14 ºC (320±25 ºF). 40 C.F.R. § 60 Appendix A-3, Test Method 5F § 8.1.

               In the July 31, 2017 performance test on the Refinery’s FCCU, CRRM did not

conduct leak checks in compliance with Test Method 5F in violation of Part 63 NESHAP

Subpart UUU, 40 C.F.R. § 63.1571(a)(5); 2017 Title V Permit § X and Att. D.

               In the July 31, 2017 performance test on the Refinery’s FCCU, CRRM did not

maintain the probe outlet and filter temperatures in the range of 160±14 ºC (320±25 ºF) in

accordance with Test Method 5F in violation of Part 63 NESHAP Subpart UUU, 40 C.F.R. §

63.1571(a)(5); 2017 Title V Permit § X and Att. D.




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 27.
      Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 28 of 35




               As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for the assessment of civil penalties to the United States of

not more than the per-day per-violation amounts set forth in Paragraph 61 above.

               As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for the assessment of civil penalties to the State of Kansas of not more than

$10,000 per day for each violation.

                                    EIGHTH CLAIM FOR RELIEF

              Failure to Comply with Emissions Inventory Reporting and Pay Fees
         in Violation of K.S.A. § 65-3024, K.A.R. § 28-19-202 (as in effect April 1, 2016),
  K.A.R. § 28-19-517 (as in effect April 1, 2016), K.A.R. § 28-19-210, and the 2006 Title V
                                            Permit

               The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

               At all relevant times herein, federally enforceable Kansas Title V Regulations and

the 2006 Title V Permits required CRRM to estimate SO2 emissions for each year and report

such emissions to KDHE. K.A.R. § 28-19-517 (amended Jan. 5, 2018); 2006 Title V Permit at

10.

               At all relevant times herein, federally enforceable Kansas Title V Regulations and

the 2006 Title V Permit required CRRM to use the calculation methodology set forth in K.A.R. §

28-19-210 to estimate the SO2 emissions required to be reported by the authorities set forth in

Paragraph 153 above. K.A.R. § 28-19-202(a) (repealed Jan. 5, 2018); 2006 Title V Permit at 10.

               At all times relevant herein, K.A.R. § 28-19-210 required that calculations of

actual emissions from any emissions unit or stationary source must be made using either (1) data

generated from a continuous monitoring system, (2) approved emissions factors in K.A.R. § 28-

19-210(d), (3) material balances specified in K.A.R. § 28-19-210(e), (4) another method



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 28.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 29 of 35




approved by KDHE, (5) potential to emit if no other method qualifies, or (6) any combination of

these that most accurately demonstrates emissions, pursuant to the processes and terms of K.A.R.

§ 28-19-210.

                On March 31, 2017, CRRM submitted its 2016 Emissions Inventory Report (2016

EIR) to KDHE. CRRM reported 150 tons of SO2 emitted from all units, including 10.88 tons

from the Alky Flare, 2.8230848 tons from the Coker Flare, and 15.054406 tons from the CWP

Flare.

                The 2016 EIR submitted to KDHE did not report accurate SO2 emissions

calculated in accordance with the methodologies set forth in KAR § 28-19-210 in violation of

federally enforceable Kansas Title V Regulations and the 2006 Title V Permit. See , K.A.R. §

28-19-202 (repealed Jan. 5, 2018); K.A.R. § 28-19-210; 2006 Title V Permit at 10.

                CRRM’s failure to submit an accurate emissions inventory in compliance with the

calculation processes required by K.A.R. § 28-19-210 resulted in it avoiding applicable fees in

violation of K.A.R. § 28-19-202 (repealed Jan. 5, 2018) and K.S.A. §§ 65-3024, 65-3025(c).

                Based on a reasonable opportunity for further investigation or discovery, unless

restrained by the Court, these violations will continue.

                As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), CRRM is liable for injunctive relief and the assessment of civil penalties to

the United States of not more than the per-day per-violation amounts set forth in Paragraph 61

above.

                As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for injunctive relief and the assessment of civil penalties to the State of Kansas

of not more than $10,000 per day for each violation.




         United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 29.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 30 of 35




               As a result of the above-listed violations and pursuant to K.A.R. § 28-19-202

(repealed Jan. 5, 2018);, CRRM is liable for payment of a late fee of $20 per day or 0.10 percent

of the annual emissions fee per day, whichever is greater.

                                     NINTH CLAIM FOR RELIEF

              Failure to Report Exceedances of H2S Concentration Limit on the
             Coker Flare and CWP Flare in Violation of the 2017 Title V Permit

               The allegations in Paragraphs 1 through 104 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

               Since August 8, 2006, pursuant to K.A.R. § 28-19-512(a)(11)(B), the 2006 and

2017 Title V Permits required that CRRM report to KDHE any deviations from Title V Permit

requirements that result in an emissions exceedance by phone the next business day and then in

writing within five days. 2006 Title V Permit at 14, 2017 Title V Permit § XIII.

               From November 11, 2015 through the present, CRRM has failed to report

deviations with required detail, including probable cause and any corrective actions or preventive

measures taken, to KDHE by phone by the next business day or by writing within five days any

of the emissions exceedances described in Paragraphs 107 and 115 above in violation of K.A.R.

28-19-512(a)(11); the 2006 Title V Permit, 14, and 2017 Title V Permit § XIII.

               Based on a reasonable opportunity for further investigation or discovery, unless

restrained by the Court, these violations will continue.

               As a result of the above-listed violations and pursuant to K.S.A. § 65-3018,

CRRM is liable for injunctive relief and the assessment of civil penalties to the State of Kansas

of not more than $10,000 per day for each violation that occurred on or after January 17, 2017.




       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 30.
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 31 of 35




                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, the United States and the State of Kansas, respectfully request

that this Court:

A.     Order CRRM to undertake actions necessary to comply with the statutory, regulatory, and

       permit requirements cited in this Complaint under the CAA;

B.     Order CRRM to mitigate all excess emissions caused by the violations alleged herein;

C.     Assess civil penalties against CRRM for up to the maximum amounts provided in the

       applicable statutes and regulations for the violations alleged herein;

D.     Require CRRM to pay KDHE fees for emissions not reported in its emissions

       inventories;

E.     Award Plaintiffs their costs and expenses incurred in this action; and

F.     Grant such other and further relief as may be just and proper and as the public interest

       and the equities of the case may require.

                                                     Respectfully submitted,


                                                     JONATHAN D. BRIGHTBILL
                                                     Principal Deputy Assistant Attorney General
                                                     U.S. Department of Justice
                                                     Environment and Natural Resources
                                                     Division

                                                     s/ Elizabeth L. Loeb
                                                     ELIZABETH L. LOEB
                                                     NY Bar Number 2294809
                                                     Senior Attorney
                                                     JOANNA CITRON DAY
                                                     DC Bar Number 477833
                                                     Senior Counsel
                                                     HELEN LI
                                                     CT Bar Number 439117
                                                     Trial Attorney
                                                     Environmental Enforcement Section



       United States et al. v. Coffeyville Resources Refining & Marketing, LLC Page 31.
    Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 32 of 35




                                                 P.O. Box 7611
                                                 Washington, DC 20044-7611
                                                 Phone: (202) 616-8916
                                                 Fax: (202) 616-6584
                                                 elizabeth.loeb@usdoj.gov
                                                 joanna.day@usdoj.gov
                                                 helen.li2@usdoj.gov

                                                 Attorneys for the United States

                                                 STEPHEN R. MCALLISTER
                                                 United States Attorney
                                                 District of Kansas

                                                 EMILY METZGER
                                                 Assistant United States Attorney
                                                 301 North Main Street
                                                 Wichita, Kansas 67212
                                                 (316) 269-6481
                                                 Emily.Metzger@usdoj.gov
                                                 Kansas Supreme Court Number 10750


OF COUNSEL:

Britt Bieri
Shane McCoin
Assistant Regional Counsel
United States Environmental Protection Agency
Region 7
Lenexa, Kansas 66219

Sabrina Argentieri
Attorney Advisor
Air Enforcement Division
Office of Enforcement and Compliance Assurance
United States Environmental Protection Agency
Washington, D.C. 20004
Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 33 of 35




                              For the State of Kansas and the Kansas Department
                              of Health and Environment

                              s/ Kate J. Gleeson
                              Kate J. Gleeson, No. 25518
                              Senior Environmental Attorney
                              Special Assistant Attorney General
                              Kansas Department of Health and Environment
                              1000 S.W. Jackson, Suite 560
                              Topeka, Kansas 66612
                              (785) 296-1607
                              (785) 559-4272 (fax)
                              kate.gleeson@ks.gov
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 34 of 35




                                  REQUEST FOR PLACE OF TRIAL

              Plaintiffs request that the above-titled cause be placed on the docket for trial at the

City of Wichita, Kansas.

                                             Respectfully submitted,



                                                     s/ Elizabeth L. Loeb
                                                     ELIZABETH L. LOEB
                                                     U.S. Department of Justice
                                                     Environment and Natural Resources
                                                     Division
     Case 6:04-cv-01064-JAR-KGG Document 32 Filed 12/28/20 Page 35 of 35




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


       THE UNITED STATES OF AMERICA,       )
                                           )
            AND                            )
                                           )
      THE STATE OF KANSAS, ex rel.         )
      KANSAS DEPARTMENT OF                 )               Civ. No. 6:04-cv-01064
      HEALTH AND ENVIRONMENT,              )
                                           )
                  Plaintiffs               )
                                           )
                  v.                       )
                                           )
      COFFEYVILLE RESOURCES                )
      REFINING & MARKETING, LLC            )
                                           )
                  Defendant.               )
___________________________________________)

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of December, 2020, I electronically filed the

foregoing FIRST SUPPLEMENTAL COMPLAINT, Case No. 6:04-cv-01064, with the clerk

of the court by using the CM/ECF system which will send a notice of electronic filing to the

following: Eliot L. Kaplan and LeAnn Johnson Koch.

                                                    s/ Elizabeth L. Loeb
                                                    ELIZABETH L. LOEB
                                                    NY Bar Number 2294809
                                                    Senior Attorney
                                                    JOANNA CITRON DAY
                                                    DC Bar Number 477833
                                                    Senior Counsel
                                                    HELEN LI
                                                    CT Bar Number 439117
                                                    Trial Attorney
                                                    Environmental Enforcement Section
                                                    P.O. Box 7611
                                                    Washington, DC 20044-7611
                                                    Phone: (202) 616-8916
                                                    Fax: (202) 616-6584
                                                    elizabeth.loeb@usdoj.gov
